Title: To Thomas Jefferson from Nathaniel Cutting, 29 July 1791
From: Cutting, Nathaniel
To: Jefferson, Thomas


Le Havre, 29 July 1791. Enclosing letter from Short, to which he will not add since he presumes it contains every public occurrence worthy of TJ’s notice.—Believing from many circumstances a more extensive and advantageous trade “will speedily take place between France and North America,” he has decided to establish himself there and has become interested in Le Mesurier & Cie. Hence, if the consulate for that port remains vacant, he would cheerfully render his country all possible service in that office.—Business at once calls him to St. Domingue, and he will probably leave next month, from there going to America, and he hopes to be in Philadelphia in Feb. next. If there is any  way he can serve TJ there, TJ’s commands should be sent to James Perkins at Cape François or Messrs. J. G. Roux at St. Marc.—He asks TJ to present “my kind Compliments to both your Daughters.”
